              Case 20-10256-KBO    Doc 61-1   Filed 02/06/20   Page 1 of 19




                                     EXHIBIT 1

                                  SALE GUIDELINES




25965694.14
                     Case 20-10256-KBO         Doc 61-1       Filed 02/06/20   Page 2 of 19




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )      Chapter 11
                                                          )
    EARTH FARE, INC., et al.,1                            )      Case No. 20-10256 (KBO)
                                                          )
                           Debtors.                       )      (Jointly Administered)
                                                          )
                                                          )

                                             SALE GUIDELINES2

            1.    The Closing Sales shall be conducted so that the Closing Stores will remain open no
    longer than during the normal hours of operation maintained at each Closing Store by the Earth Fare,
    Inc. (“Earth Fare”) prior to the filing of their bankruptcy petitions.

           2.     The Closing Sales shall be conducted in accordance with applicable state and local “Blue
    Laws,” where applicable, so that no Closing Sale shall be conducted on Sunday unless Earth Fare had
    been operating such Closing Store on a Sunday prior to the commencement of the Closing Sales.

           3.       On “shopping center” property, the Consultant shall not distribute handbills, leaflets, or
    other written materials to customers outside of any Closing Stores’ premises, unless permitted by the
    lease or if distribution is customary in the “shopping center” in which such Closing Store is located;
    provided that the Consultant may solicit customers in the Closing Stores themselves. On “shopping
    center” property, the Consultant shall not use any flashing lights or amplified sound to advertise the
    Closing Sales or solicit customers, except as permitted under the applicable lease or agreed to by the
    landlord.

           4.     At the conclusion of the Closing Sales, the Consultant shall, subject to the Store Closing
    Agreement, vacate the Closing Stores in broom clean condition; provided that Earth Fare and the
    Consultant may abandon any furniture, fixtures, and equipment (including, but not limited to,
    machinery, rolling stock, office equipment, and personal property, and conveyor systems and racking)
    (“FF&E”) not sold in the Closing Sales at the conclusion of the Closing Sales, without cost or liability
    of any kind to the Consultant. The Consultant shall notify Earth Fare of its intention to abandon any

    1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The
         mailing address for each of the Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
    2
         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such
         terms in the Debtors’ Emergency Motion for Interim and Final Orders (A)(1) Confirming, on an
         Interim Basis, that the Store Closing Agreement Is Operative and Effective and (2) Authorizing, on a
         Final Basis, the Debtors to Assume the Store Closing Agreement, (B) Authorizing and Approving
         Store Closing Sales Free and Clear of All Liens, Claims, and Encumbrances, (C) Approving Dispute
         Resolution Procedures, and (D) Approving the Debtors’ Store Closing Plan [Docket No. 16].
25965694.14
                    Case 20-10256-KBO          Doc 61-1     Filed 02/06/20     Page 3 of 19




    FF&E at least two (2) days prior to the Sale Termination Date. Earth Fare will have the option to
    remove the FF&E at its own cost prior to the Sale Termination Date. Any abandoned FF&E left in a
    Closing Store after a lease is rejected shall be deemed abandoned by Earth Fare with the landlord having
    a right to dispose of the same as the landlord chooses without any liability whatsoever on the part of the
    landlord to any party and without waiver of any damage claims against Earth Fare. For the avoidance of
    doubt, as of the Sale Termination Date, Earth Fare and the Consultant may abandon, in place and
    without further responsibility or liability of any kind, any FF&E.

            5.     The Consultant and Earth Fare may advertise each Closing Sale as a “store closing,”
    “sale on everything,” “everything must go,” “liquidation sale,” “winter clearance outlet,” “winter
    clearance entire store on sale,” or similar themed sale. The Consultant and Earth Fare may also have
    “countdown to closing” signs prominently displayed in a manner consistent with these Sale Guidelines.
    All signs, banners, ads, and other advertising collateral, promotions, and campaigns will be approved by
    Earth Fare in accordance with these Sale Guidelines.

             6.     The Consultant shall be permitted to utilize sign walkers, display, hanging signs, and
    interior banners in connection with the Closing Sales; provided that such sign walkers, display, hanging
    signs, and interior banners shall be professionally produced and hung in a professional manner. Earth
    Fare and Consultant shall not use neon or day-glo on its sign walkers, display, hanging signs, or interior
    banners if prohibited by the applicable lease or applicable law. Furthermore, with respect to enclosed
    mall locations, no exterior signs or signs in common areas of a mall shall be used unless otherwise
    expressly permitted in these Sale Guidelines. In addition, Earth Fare and Consultant shall be permitted
    to utilize exterior banners at (i) non-enclosed mall Closing Stores and (ii) enclosed mall Closing Stores
    to the extent the entrance to the applicable Closing Store does not require entry into the enclosed mall
    common area; provided, however, that such banners shall be located or hung so as to make clear that the
    Closing Sales are being conducted only at the affected Closing Store, and shall not be wider than the
    storefront of the Closing Store. In addition, Earth Fare and Consultants shall be permitted to utilize sign
    walkers in a safe and professional manner and in accordance with the terms of the Interim Order or the
    Final Order, as applicable. Nothing contained in these Sale Guidelines shall be construed to create or
    impose upon Earth Fare or the Consultant any additional restrictions not contained in the applicable
    lease agreement.

           7.      Conspicuous signs shall be posted in the cash register areas of each of the affected
    Closing Stores to effect that “all sales are final.”

            8.     Except with respect to the hanging of exterior banners, the Consultant shall not make any
    alterations to the storefront or exterior walls of any Closing Stores, except as authorized by the
    applicable lease.

            9.     The Consultant shall not make any alterations to interior or exterior Closing Store
    lighting, except as authorized by the applicable lease. No property of the landlord of a Closing Store
    shall be removed or sold during the Closing Sales. The hanging of exterior banners or in-Closing Store
    signage and banners shall not constitute an alteration to a Closing Store.

           10.     The Consultant shall keep Closing Store premises and surrounding areas clean and
    orderly consistent with present practices.


25965694.14
                       Case 20-10256-KBO         Doc 61-1     Filed 02/06/20     Page 4 of 19




            11.     Subject to the provisions of the Store Closing Agreement, the Consultant shall have the
    right to use all FF&E and sell all Offered FF&E. The Consultant may advertise the sale of the Offered
    FF&E in a manner consistent with these guidelines. The purchasers of any Offered FF&E sold during
    the Closing Sales shall be permitted to remove the Offered FF&E through the delivery entrances,
    services areas, or alternative shipping areas at any time, or through other areas after applicable business
    hours, provided, however that the foregoing shall not apply to de minimis Offered FF&E sales made
    whereby the item can be carried out of the Closing Store in a shopping bag or shopping cart. For the
    avoidance of doubt, as of the Sale Termination Date, the Consultant and Earth Fare may abandon, in
    place and without further responsibility, any Offered FF&E and all Retained FF&E.

            12.    At the conclusion of the Closing Sales at each Closing Store, pending assumption or
    rejection of applicable leases, the landlords of the Closing Stores shall have reasonable access to the
    Closing Stores’ premises as set forth in the applicable leases. Earth Fare, the Consultant, and their
    agents and representatives shall continue to have access to the Closing Stores as provided for in the
    Store Closing Agreement.

           13.     The rights of landlords against Earth Fare for any damages to a Closing Store shall be
    reserved in accordance with the provisions of the applicable lease.

            14.     If and to the extent that the landlord of any Closing Store affected hereby contends that
    the Earth Fare or the Consultant is in breach of or default under these Sale Guidelines, such landlord
    shall email or deliver written notice by overnight delivery to Earth Fare and the Consultant as follows:

              If to Earth Fare:

              (a)    Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,
                     Wilmington, DE 19801, Attn: M. Blake Cleary, Esq.; Sean T. Greecher, Esq., and Ian J.
                     Bambrick, Esq. (mbcleary@ycst.com, sgreecher@ycst.com, and ibambrick@ycst.com);
                     and
              (b)    Malfitano Partners, Joseph A. Malfitano, PLLC, 747 Third Ave. 2nd Floor, New York,
                     NY 10017, Attn: Joseph Malfitano (jm@malfitanopartners.com).
              If to the Consultant:
              (a)    Gordon Brothers Retail Partners, LLC, 800 Boylston Street, 27th Floor, Boston, MA
                     02199, Attn: Mackenzie Shea (mshea@gordonbrothers.com); and
              (b)    Hilco Merchant Resources, LLC, 5 Revere Drive, Suite 206, Northbrook, IL 60062, Attn:
                     Ian Fredericks (ifredericks@hilcoglobal.com).
              With copies to Consultant’s counsel (which shall not constitute notice):
              (a)    Pepper Hamilton LLP, 1313 Market Street, Suite 5100, P.O. Box. 1709, Wilmington, DE
                     19899-1709, Attn: Douglas Herrmann, Esq. and Marcy McLaughlin Smith, Esq.
                     (herrmannd@pepperlaw.com, mclaughlinm@pepperlaw.com.




25965694.14
              Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 5 of 19




                                    EXHIBIT 2

                          STORE CLOSING AGREEMENT




25965694.14
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 6 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 7 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 8 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 9 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 10 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 11 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 12 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 13 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 14 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 15 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 16 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 17 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 18 of 19
Case 20-10256-KBO   Doc 61-1   Filed 02/06/20   Page 19 of 19
